Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00103-CV

                     CENTERPOINT ENERGY RESOURCES CORP.,
                                   Appellant

                                               v.

                         Fernando RAMIREZ and Minerva Ramirez,
                                      Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT003262-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, Fernando Ramirez and Minerva Ramirez, recover
their costs of the appeal and the full amount of the trial court’s judgment against CenterPoint
Energy Resources Corp. from appellant and from Liberty Mutual Insurance Company, as surety
on appellant’s supersedeas bond.

       SIGNED March 25, 2020.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice